Exceptions overruled. This is an action of contract brought in the Superior Court on an account annexed to recover a balance of $1,043.89 and interest for crushing stone. The case was tried before a judge sitting without a jury who found for the plaintiff in the sum of $47.18. The plaintiff excepted to the admission of certain evidence. The bill of exceptions, however, does not state that it contains all the evidence material to the exceptions. The bill fails to show enough to enable this court to determine whether the plaintiff was harmed by the admission of the evidence. The burden was upon the excepting party to show prejudicial error. Consequently the exceptions must be overruled. See Posell v. Herscovitz, 237 Mass. 513, 516-517.